On a former day of this term the judgment was affirmed. Appellant files motion for rehearing alleging first, the insufficiency of the evidence; second, that the trial court in defining the law applicable in local option cases failed to charge the jury that local option law was in full force and effect in Grayson County; and, third, the evidence fails to show the offense was committed in Grayson County, and further that there is no evidence of venue proven; fourth, that the witness T.E. Bailey never identified the defendant as having at any time within the last two years, before the filing of the complaint or indictment, sold intoxicating liquors to him.
In regard to the evidence, we should say that the witness Bailey testified that he bought intoxicating liquors in a certain building situated on an alley just west of North Travis Street, in Sherman; that he went into this place various times during the summer of 1908 and purchased intoxicating liquors; that he called for tea, and they gave him what, in his judgment, was whisky, and that he had been accustomed to drinking more or less for a number of years, and in his judgment *Page 331 
the liquor that he bought was whisky, and that he paid for it. He says: "My best recollection is that the defendant Jack Matthews has served me with whisky in this place during the summer of 1908," and that he paid him for the whisky. The witness testified further, as follows: "This building is situated in Grayson County, Texas, and these purchases occurred in Grayson County, Texas." Again he says: "My recollection is that on different dates during the summer of 1908 the defendant served me with whisky and that I paid him for the whisky. I told Mr. Cox and Mr. Adamson about one hour ago, in a conversation that I had with them, that I had bought whisky at this place but that I had no definite recollection of ever buying any whisky from this defendant, and this statement I made to Mr. Cox and Mr. Adamson is the truth. I know positively that some time during the summer and fall of 1908 I bought from the defendant Jack Matthews liquor which was in my opinion whisky." We are of opinion this sufficiently covers those questions suggested in the motion for rehearing in regard to the sufficiency of the evidence, the venue and the identification of appellant by the witness Bailey.
In regard to the criticism of the charge, we find this in the instruction given the jury by the court: "In this case it is agreed between the State and the defendant, and you are charged that during the year 1908 local option was in effect in Grayson County and the sale of intoxicating liquor was prohibited in said county by law." This fully meets the statement in motion for rehearing that the jury were not charged that local option was in full force and effect in Grayson County.
There being no sufficient merit in the motion for rehearing requiring that it be granted, it is in all things overruled.
Overruled.